DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the Applicant’s arguments filed May 21, 2021.  Claims 1-8 and 10-28 are pending and allowable as set forth below. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment 
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  

In the Title
The title has been amended to read as follows:
-- System and Method for Improved Management of a Purchase Order by Intercepting and Parsing Messages--.









Allowable Subject Matter
Currently claims 1-8 and 10-28 are in condition for allowance.  The following is an Examiner’s statement of reasons for allowance:

35 USC § 101
Upon review of Applicant’s disclosure, it is hereby concluded that Applicant’s invention is eligible under 35 USC 101.  Examiner respectfully notes that the claims recites additional elements that amount to significantly more than the recited judicial exception.
Specifically, the Examiner notes that the following steps add specific limitations other than what is well-understood, routine, and conventional activity in the field (see MPEP 2106.05(d)):
detect, by the second software application that is running in the background, the . . . message; 
based on the detecting of the . . . message, intercept, by the second software application, the . . . message; 
parse, responsive to the intercepting of the . . . message, HTML code included in said . . . message, said HTML code containing the information comprising the compiled [data] in the first [electronic resource]; 
automatically create, by the second software application, a second [electronic resource] associated with the second . . . responsive to the parsing of the HTML code; 
automatically transfer, by the second software application, responsive to the creating of the second [electronic resource], all of the one or more [data] from the first [electronic resource] of the first . . . into the second [electronic resource] of the second . . ., by identifying and reformulating the compiled [data] in the second [electronic resource] based on the parsed HTML code; 2 
When the claims recite additional elements that amount to significantly more than the exception itself, there is an inventive concept in the claim.  Accordingly, in the instant case the claims 1-8 and 10-28 are eligible under 35 USC 101. 


35 USC § 103
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the above cited features of applicant's invention as the cited features amount to more than a predictable use of elements in the prior art.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778.  The examiner can normally be reached on Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625